Citation Nr: 0947724	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision, issued in 
June 2003 by the RO.  

During the course of his appeal, the Veteran was afforded an 
RO hearing before a Decision Review Officer (DRO) in December 
2003.  

The Board, in January 2006 and June 2007, remanded the case 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  The purpose of the remand was to undertake 
additional procedural and evidentiary development, to include 
contacting the US Armed Service Center for Unit Records 
Research (CURR) (now the Joint Services Records Research 
Center (JSRRC)) to obtain service records.  The Board notes 
that the RO complied with all requested development actions 
ordered in the Board's January 2006 and June 2007 remands.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) the United States Court of Appeals for Veterans 
Claims (Court) held that, when the Veteran specifically 
requests service connection for PTSD, but the medical record 
includes other psychiatric diagnoses, the claim may not be 
narrowly construed as only a PTSD claim, and should be 
considered as a claim for a psychiatric disorder.  

In light of this holding, the issue on the title page has 
been recharacterized.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  The Veteran is shown to have served in Korea in close 
proximity to the areas where units were engaged in combat 
with the enemy.  

3.  The currently demonstrated PTSD is shown to be to due to 
specific stressors that as likely as not were experienced by 
the Veteran while serving on active duty in support of combat 
operations during the Korean conflict.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in November 2002, January 
2003, March 2006, October 2006, June 2007, and March 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  

Additionally, the aforementioned SSOC, issued in October 
2009, specifically informed the Veteran as to disability 
ratings and effective dates.  

The Board acknowledges that there was a deficiency with the 
October 2009 notice with respect to the timing requirements 
under Dingess because they were provided after the initial 
rating action.  Mayfield v. Nicholson.  

While proper Dingess notice was not provided to the Veteran 
prior to readjudication, the Board finds that this error was 
harmless in light of the decision below rendering moot any 
questions on those topics.  There is not a scintilla of 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  

Moreover, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the Veteran regarding what additional 
evidence he should submit to substantiate his claim[s]."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  Hence, the 
Board concludes that the duty to notify has been met, and the 
case is ready for adjudication.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  

Significantly, the Board notes that the Veteran's service 
personnel records showing his unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
of the US are unavailable for review.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that when "VA is unable to locate a 
claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources."  Washington v. Nicholson, 19 Vet. App. 362, 369-71 
(2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992).  

Here, in a January 2003 response to the RO's request for the 
Veteran's service personnel records, the National Personnel 
Records Center (NPRC) indicated that these records were not 
available due to possible destruction in a fire at the NPRC 
in 1973.  

The Veteran was advised to supply a more detailed account of 
incidents of his military service that he felt had led to 
PTSD in the aforementioned January 2003, March 2006, June 
2007, and March 2008 notice letters, which also advised him 
to submit records and other evidence that could establish his 
claim for service connection.  

Over the course of his appeal, the Veteran and his 
representative supplied various statements that provided unit 
information.  Subsequent attempts have also been made to 
verify claimed in-service stressor events in the form of 
written requests to the JSRRC and the NPRC.  Hence, the Board 
is satisfied that all reasonable efforts to develop the 
record have been made with respect to the claim.  

Also of record and considered in connection with the appeal 
is the Veteran's hearing testimony along with various written 
statements submitted by the Veteran and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process, 
identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that his current diagnoses of PTSD and 
depression are the result of various in-service stressors 
experienced while serving along the Demilitarized Zone (DMZ) 
in Korea with the Lightning Division of the 25th Infantry in 
the Petroleum and Graves Registration units, where he was 
stationed from April 1951 to December 1952.  This assertion 
is supported by the Veteran's hearing testimony along with 
statements submitted by the Veteran and his representative.  

In particular, the Veteran described working in Graves 
Registration for 2 to 3 months where he witnessed the 
processing of the burned and dismembered bodies of hundreds 
of dead soldiers; performing petroleum loading for tanks and 
convoys, and transporting ammunition to the front lines; and 
travelling to the front lines in a truck to retrieve dead 
bodies and transport them back to the morgue.  

Further, in VA psychiatric treatment records and examination 
reports, during his hearing testimony, and in other stressor 
statements, the Veteran reported witnessing the execution of 
a 14 year old boy that the Veteran had caught stealing.  

Of preliminary importance, as noted, as a consequence of the 
missing service personnel records, the Board will base its 
decision on the evidence of record.  

However, the Board is cognizant that when service records are 
lost or missing, the Court has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217- 18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The DD Form 214, Certificate of Release or Discharge from 
Active Duty (DD Form 214), shows that the Veteran had "1 
year, 1 month, and 17 days" of Foreign Service in Korea.  

The DD Form 214 also indicates that he was a Private First 
Class and was apparently assigned to the 705 5th ASU Cameron 
Station.  The Veteran's military occupational specialty (MOS) 
is unknown and has not been confirmed, although he alleges 
that he was mainly responsible for petroleum transport.  

Significantly, his service treatment records serve to confirm 
his presence in Korea, including in June 1952 when he was 
treated at a medical detachment of the 25th Infantry Division 
and evacuated to a "clearing" station after oil drum struck 
him on the knee.  

The Board notes that the Veteran was awarded the following 
medals and campaign ribbons for his service: the United 
Nations Service Medal (UNSM), Korean Service Medal (KSM) with 
three bronze service stars, and two overseas bars.  

However, the Veteran was not awarded any medal or decoration 
that clearly indicates combat status and evidence of 
participation in a campaign does not, in itself, establish 
that a veteran engaged in combat because those terms 
ordinarily might encompass both combat and non-combat 
activities.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 
6257 (2000).  

Thus, the Board finds that the status of having participated 
in combat with the enemy cannot be established by the 
official service documentation.  38 U.S.C.A. § 1154(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(d), (f) (2009).  
Therefore, credible supporting evidence that the claimed in-
service stressors occurred is necessary.  38 C.F.R. 
§ 3.304(f) (2009).  

However, based upon this record, the Board finds the evidence 
to be relative equipoise in showing that the current 
diagnosis of PTSD is linked to specific stressor events 
identified by the Veteran that as likely as not happened in 
connection with his documented duties in close proximity to 
areas of combat and in support of combat operations in Korea.  

The Board acknowledges the various statements received from 
the Veteran and his representative serve to identify his 
current symptoms and the claimed experiences in service.  

Specifically, a VA Form 21-4138, Statement in Support of 
Claim, received in April 2008, showed that  the Veteran 
claimed service in Korea from 1951 to 1952, during which time 
he was stationed at Kepyong Base Camp located approximately 8 
miles from the DMZ.  He claims to have driven supplies and 
ammunition up to the 27th Division along the DMZ while he was 
assigned to the 25th Division.  He also asserts that he 
refueled tanks of the 89th Tank Division along the DMZ and 
transported dead soldiers.  Finally, he claims that he 
transported ammunition to the front lines and 155 shells to 
the artillery units.  

A response to a JSRRC request, received in October 2009, 
includes findings that the only documentation retired by the 
25th Quartermaster Company for 1952, including the period in 
question, February 1, 1952 through April 30, 1952, was a 
Command Report for the month of November 1952.  

Here, it was noted that the Company went to a Reserve Status 
to recommitment to the line within a 23 day period.  It 
stated that the proximity to enemy lines and the enemy's 
ability to observe movements within the sector caused the 
Division Commander to require all administrative and supply 
movements to be made at night, but makes no mention of any 
attacks.  

In review of DA Pamphlet 672-1, Unit Citation and Campaign 
Participation Credit Register, JSRRC found that the 25th 
Quartermaster Company received Campaign Credit for all 
campaigns during the Korean War, and received 2 awards of the 
Republic of Korea Presidential Unit Citation.  

The second citation covered the period February 1, 1951 
through July 27, 1953, and stated that the unit was cited for 
meritorious conduct in the performance of outstanding 
services in support of combat operations in Korea during the 
period.  It stated that through resourcefulness and ingenuity 
the members of the unit performed under the most difficult 
circumstances.  

The Board notes that private and VA treatment records, 
starting in March 2002, show treatment for various 
psychiatric symptoms, to include anxiety and depression.  

In particular, a VA staff psychiatrist who has treated the 
Veteran since September 2002 has provided opinion statements 
in September 2002 and June 2004 that reflect diagnoses of 
PTSD and depression dating back to exposure to severe combat 
conditions and intense cold during the winter campaign in 
Korea from 1950 to 1951, which severely disables him.  Also, 
the psychiatrist observed that symptoms of severe depression, 
and ulcerative colitis were closely interrelated to the PTSD.  

In a June 2007 opinion statement, a different VA psychiatrist 
who treated the Veteran at an outpatient clinic attributed 
his PTSD to a number of life threatening stressors 
experienced in service while stationed in Korea.  

In conjunction with the current appeal, the Veteran underwent 
a PTSD examination in December 2002.  Here, he provided a 
history of experiencing intrusive thoughts, nightmares, and 
flashbacks regarding his experiences in service, beginning 
approximately 4 years after he was discharged.  He noted 
stressor incidents of recovering bodies for grave 
registration, being exposed to shelling that damaged his 
hearing, and witnessing a teenaged boy get executed by local 
police.  

The Veteran endorsed symptoms of avoidance behaviors, 
hypervigilance, exaggerated startle response, irritability, 
difficulty controlling his anger, difficulty concentrating, 
insomnia, and affecting numbing.  He complained that he has 
loss of interests, feelings of guilt, and low energy, and 
admitted to having no friends and difficulty maintaining 
relationships.  

The examiner noted a history of treatment with outpatient 
counseling and psychopharmacology for the past 2 years.  The 
Veteran denied prior substance treatment, but reported self-
medicating with alcohol after the service, but had not drank 
in 2 years.  He also admitted to trying marijuana twice.  

On examination, the Veteran displayed paranoid trends, poor 
concentration, poor short term memory, anxious mood, 
depressed affect, and although he did not hallucinate, he 
admitted to hearing his name being called.  The examiner 
noted that he could not spell "world" backwards.  However, 
he was observed to have normal speech, be neatly groomed and 
appropriately dressed in appearance, and to have logical 
associations without flights of ideas, loosening, or 
delusions.  There was no evidence of mania, panic attacks, 
obsessive compulsive symptoms, suicidal/homicidal ideation, 
long term memory loss, impulse control issues, or problems 
maintaining personal hygiene.  

The examiner diagnosed the Veteran with PTSD, delayed onset, 
chronic, and with major depression.  

The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Most recently, in November 2006, the Veteran underwent a 
second VA PTSD examination.  Here, the examiner noted that 
the Veteran has experienced longstanding PTSD symptoms since 
his time in Korea and that he currently meets the criteria 
for PTSD.  

Once again, the Veteran was diagnosed with PTSD, and in this 
report, the examiner provided a nexus opinion, relating that 
the Veteran's PTSD symptoms and diagnosis to specific 
stressor events during service.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  

In order to grant service-connection for PTSD, the evidence 
must contain credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f).  The 
Board has already determined in this case that credible 
supporting evidence of an in-service stressor not been 
presented.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


